         Case 8:19-cr-00061-JVS Document 576 Filed 07/21/21 Page 1 of 1 Page ID #:10292
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                       CRIMINAL MINUTES - TRIAL


 Case No.          SACR 19-61JVS                                                                              Date        July 21, 2021

 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                     Sharon Seffens/Debbie Hino-Spaan                         Brett Sagel/Alexander Wyman
                Deputy Clerk                           Court Reporter/Recorder                                  Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):                Present Cust. Bond                  Attorneys for Defendants:            Present App. Ret.

Michael John Avenatti, Pro Se                               X                 X        H Dean Steward, Stand by                       X        X

                                                                                       Counsel
         Day COURT TRIAL                                    6th    Day JURY TRIAL                                      Death Penalty Phase

         One day trial;          Begun (1st day);      X     Held & continued;               Completed by jury verdict/submitted to court.

         The Jury is impaneled and sworn.

  X      Opening statements made            by each side.

  X      Witnesses called, sworn and testified.

  X      Exhibits identified                                X      Exhibits admitted
         Government rests.                           Defendant(s)                                                                                  rest.

         Motion for mistrial by                                               is             granted                 denied               submitted

                  Motion for judgment of acquittal (FRCrP 29)                 is             granted                 denied               submitted

         Closing arguments made                   Court instructs jury                          Bailiff sworn

         Clerk reviewed admitted           exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

         Alternates excused                       Jury retires to deliberate                    Jury resumes deliberations

         Finding by Court as follows:                                                Jury Verdict as follows:

 Dft #                 Guilty on count(s)                                            Not Guilty on count(s)

         Jury polled                                              Polling waived

         Filed Witness & Exhibit lists                  Filed Jury notes               Filed Jury Instructions                 Filed Jury Verdict

         Dft #            Referred to Probation Office for Investigation & Report and continued to                                    for sentencing.

         Dft #            remanded to custody.              Remand/Release#                    issd.          Dft #           released from custody.

         Bond exonerated as to Dft #

  X      Case continued to        July 22, 2021 at 8:30 a m.           for further trial/further jury deliberation.
  X      Other:      Initial Jury Instructions are read to the jury.
                                                                                                                      5           :       45
                                                                                   Initials of Deputy Clerk     lmb


CR-78 (10/08)                                               CRIMINAL MINUTES - TRIAL                                                           Page 1 of 1
